On petition for rehearing, Norton, J. delivered the following opinion—the other Justices concurring:
A petition for a rehearing has been filed in this case by counsel, who, it is understood, also represent parties interested in the operation of other laws similar to the one considered in this case, of which several were enacted by the last Legislature. The importance of the question, as well as the fact that several other laws involving the same question may be presented for consideration, has induced us to deliberate carefully upon the arguments presented in the petition for rehearing, but we have found no reason for changing our former opinion or for ordering the case to be re-argued. Indeed, upon the principal question no authorities have been cited nor any principles of law suggested other than those cases which were cited by us and those principles of law which were presented by us in our former opinion. The purpose of the petition has been to press upon us with great earnestness the authority and weight of those cases and those principles of law. Probably no other case can be found in which language so favorable for the plaintiff is employed, as that of the case cited from 2 Gray, 84, and none in which a decision favorable to the plaintiff was made in which the facts approach so near to this case as in the case cited from 5 Ohio, H. S., 497. The case in 2 Gray, however, does not furnish us any aid in searching for a criterion by which to determine when a void portion of a law is so connected with the other portions as to render the whole void, because in that case the vice was not in any particular provision, but in the purpose and effect of the whole law. The Court say: “ Before proceeding to consider the objections separately, we are all of opinion that if this act be unconstitutional at all, it is not in any separate and independent enactments, but in the entire scope and purpose of the act.” Hence, what the Court says as to parts being conditions, considerations, or compen*391sations for each other, had no application to the ease before the Court, and receives no illustration from the facts of the case. In the case from 5 Ohio, the Court do not consider what effect the void provision would have had upon the residue of the law if it had rested solely upon the action of the Legislature, because by the Constitution of that State the question of the removal of a county seat, which was the case before the Court, is required to be left to the choice of the electors. By the law under consideration in that case the electors were not left free to vote upon the question of removal, but a provision was added calculated to compel them, by pecuniary considerations, to vote differently from what they otherwise might. The whole law, therefore, by which the question was submitted to the electors was held to be void. In the case before us, although the people were called upon to vote upon the question of subscribing for the stock, it was not by virtue of any constitutional requirement that the question must be submitted to them. It was not necessary to the validity of the law that it should have been submitted to a vote of the people, as it was in the Ohio case. In the Ohio case, the people, by the Constitution of that State, were authorized to say by them vote whether the county seat should be removed. In our case, the people are not authorized by a direct vote to determine whether the county shall have the right to subscribe for stock. The Legislature have seen fit to say that the law shall take effect or not, according to the result of a vote, simply considered as an event. As was shown in our former opinion, by reference to the case of Hobart v. The Supervisors of Butte County (17 Cal. 23), if the law was to take effect in consequence of the vote, considered as an expression of the will of the voters as to whether it was a proper law, the submission of the question to their vote would have been void, as amounting to an enactment of a law by the direct vote of the people, which cannot be done under our Constitution. In the State of Rhode Island and in the State of Iowa, and, we think, in other States, it has been decided that a provision in the statute submitting it to the people to say by their vote whether the law shall take effect is absolutely void, as being an attempt to delegate to the people directly the power of enacting laws which can only constitutionally be exercised by the Legislature. *392These decisions will perhaps commend themselves to many minds as resting upon clearer grounds of reason than those decisions which allow a law to take effect or not according to the result of such a vote, considered merely as an event, but at the same time deny that any legislative effect can constitutionally be given to such a vote. Yet in those States, while the provision of the statute submitting the law to a vote of the people was held to be wholly void, the statutes themselves were held to be valid laws, notwithstanding this invalid provision. (State v. Copeland, 3 R. I., 33; Santo v. State, 2 Clarke, Iowa, 262.) In this State as in the States of Rhode Island and Iowa, the validity of a law containing a provision submitting it to a vote of the people cannot be determined by inquiring into any supposed inducements that may have influenced the vote of the people, but must be determined by a consideration of the connection and relative operation of the valid and invalid provisions. Rut if the vote of the people could be considered as the act of legislation, the result would be the same. We must in that case apply the same considerations to determine the validity of a law passed by a direct vote of the people that are applicable to determine the validity of a law passed by the Legislature.
By what criterion can the Court decide that any particular provision is so essential that if it be invalid the whole law must be held invalid ? In the case from 2 Gray the Court say, “ if the invalid provision is so connected with the others as to warrant a belief that the Legislature intended them as a whole, and that if it could not be carried into effect the Legislature would not pass the residue independently,” the whole is void. This criterion we applied in our former opinion, and concluded that tried by this test the law in question was valid in all its parts, except the obnoxious provision of the tenth section. But we have seen above that this criterion finds no illustration in the facts of the case in which it was announced, and upon scrutiny it will be found, we think, that this general language really furnishes no practical criterion. In one sense the Legislature must always intend all the provisions of an act “ as a whole.” The various sections and provisions are always enacted together as one law, when these sections and provisions relate to *393the same subject. And by what process can a Court determine whether the Legislature would or wotdd not have passed one portion if another portion could not have effect ? If we were allowed to say that the legal presumption in all cases is that the Legislature would not have passed the law at all unless all its parts could have effect, we would have a simple criterion and a comparatively easy task. But, on the contrary, it is fully settled that although a part ■is void, the residue may be sustained.
The rule has a nearer approach to a practical criterion as it is given in the case of the Exchange Bank of Columbus v. Hines (3 Ohio N. S. 1), in which the Court say: “Where the provision of a statute is of such a nature, and has such a connection with the other parts of the statute as to be essential to the law, its unconstitutionality vitiates the whole enactment. But if an independent provision, not in its nature and connection essential to the other parts of the statute, be unconstitutional, it may be treated as a nullity, leaving the rest of the enactment to stand as valid.” In the case of Clark v. Ellis (2 Blackf. 8) the rule is given in these words: “ A part of an Act of Assembly unconstitutional does not affect a constitutional part of the same act relating to the same subject. That part which is unconstitutional is considered as if stricken out of the act, and if enough remains to be intelligibly acted upon, it is considered as the law of the land.” Tried by the test furnished in those cases there is no difficulty in deciding that the law under consideration is not wholly void. The provisions of Sec. 10 cannot be said with any reason to be essential to the main purpose and object of the law, and if that section were stricken out the remaining sections would constitute a complete law. The purpose of that section is only to add a certain incident and effect to the act of becoming a stockholder, but it is not of the essence of becoming a stockholder. This incident may fail, and yet the substance of the transaction remain. In all cases where a question of this kind arises, the provision which is found to be invalid has a connection with and qualifies or affects the other provisions. The Legislature does not insert provisions which are merely nugatory. Yet that it has such a bearing upon and qualification of the other provisions is not alone sufficient to constitute it so essential to the *394law that, if it cannot take effect, the whole must fail. Even where the invalid provision is in the nature of a condition to the main purpose of the law, its invalidity will not necessarily invalidate the whole law, if the remaining provisions are sufficient to effect that main purpose. Thus in the case of the Mobile and Ohio Railroad Company v. The State (29 Ala. 573), a law is presented providing for a loan of money by the State to certain corporations. In order to obtain a loan the corporations are required to consent that, if they made default in payment, their charters should be forfeited, and that the General Assembly might declare them forfeited, and that any forfeiture so declared should be complete and effectual for all purposes, without any judicial proceedings for such purpose. The portion of this conditional provision which required a consent that the General Assembly might declare the charters forfeited without legal proceedings, was held to be invalid as attempting to confer judicial powers upon the Legislature. Nevertheless, the residue of the law was sustained, yet all the objections might have been urged in that case that are in this. It might plausibly be said that the Legislature.of Alabama never would have passed the law" to loan the money of the State if they had supposed that effect could not be given to the provisions for a prompt and effectual coercion of payment.
We dispose of this case upon the assumption that a portion of Sec. 10 is invalid, as claimed by the plaintiff, but do not decide that it is invalid, deeming it proper to leave that question to be definitely decided when, if ever, it shall be necessary to the decision of a case.
It is also suggested, in the petition for rehearing, that the Legislature cannot constitutionally impose a tax upon a local community, city or county (which will be the effect of this law), in order to aid a work of internal improvement beneficial to the State at large, but not peculiar to or belonging to the particular locality, or specially intended to promote its local interests. This question has been much discussed in other States. In the case of Sharpless v. Mayor of Philadelphia (21 Penn. 181) the Court conclude that if the road is merely a private affair, or if the city can have no interest in its construction, a law authorizing the city to become a *395stockholder would be void. But that a railroad, as in that case, leading from the interior of the State to the City of Philadelphia was not a private affair, but a public improvement, and that the Court could not say that the city had no interest in its construction. These considerations apply to the case before us. The road is a public improvement, forming a portion of a great line of communication between remote parts of the State, and indeed of the nation, and connecting with the City and County of Sacramento. We cannot undertake to say that the City and County of Sacramento are not interested in its construction.
Rehearing denied.